Citation Nr: 1446539	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a chronic lumbosacral strain. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 30, 1978, to May 30, 1985, and from June 1, 1985, to April 30, 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for chronic lumbosacral strain and assigned an initial 10 percent evaluation effective from December 18, 2010. 

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this Veteran's case should consider the existence of this electronic record (electronic claims file).  In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim, which contains VA treatment records from February 2011 to April 2014.  The Agency of Original Jurisdiction (AOJ) will have the opportunity to consider these records on remand.  The remaining documents in Virtual VA are duplicative of the evidence in VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran was afforded a VA examination in February 2011 at which time the examiner diagnosed him with a mild chronic lumbosacral strain that was at least as likely as not due to military service.  Although the Veteran did inform the VA examiner of a November 2006 work-related injury to his lumbar spine, the examiner did not address the extent to which that injury and any subsequent low back disorders may have contributed to his current lumbar spine disability.  In this regard, the Board notes that the Veteran was diagnosed with several low back disorders following the 2006 work injury, to include lumbar degenerative disc disease, lumbar disc herniation, status post laminectomy syndrome, and spinal stenosis.  See records from the Social Security Administration.  

Subsequently, an April 2013 VA examiner diagnosed the Veteran with lumbar degenerative disc disease status post laminectomy and opined that "virtually all" of his pain, numbness, and parethesias were due to his work-related construction injury in 2006, as opposed to his lumbar strain incurred in military service. 

Nevertheless, the Board notes that the April 2013 VA examination findings indicate greater limitation of motion than previously noted during the February 2011 VA examination.  However, the examiner did not specifically address whether the limitation of motion was attributable to his service-connected disability or nonservice-connected disability.  

Moreover, at his July 2014 hearing, the Veteran testified that the work-related back injury aggravated or worsened his service-connected lumbosacral strain.  He also testified that he had difficulty bending, sitting, standing, walking, and he stated that he experienced muscle spasms, altered gait, radicular symptoms, and chronic pain.  
The Board finds that the VA examinations did not adequately address which of the Veteran's current symptoms were attributable to his service-connected lumbosacral strain and which were related to his work injury.  Moreover, there is no discussion of possible aggravation of the Veteran's lumbosacral strain by a nonservice-connected disability.  

Given the inadequacy of the medical opinions above, the Board finds that additional examination would be helpful in determining which symptoms are attributable to the Veteran's service-connected lumbosacral strain and which symptoms are attributable to his nonservice-connected lumbar spine disorders stemming from his 2006 work-related injury. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that the Veteran testified at his July 2014 hearing that he had an emergency room visit for his lumbar spine in June 2013.  As such, the AOJ should attempt to obtain those records.

The Board further observes that the evidence of record indicates that the Veteran has not worked since he sustained the work-related injury in 2006.  The Veteran has stated that he was awarded workman's compensation benefits following the injury.  See February 2011 VA examination.  Therefore, any available records from his workman's compensation claim should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for treatment records from Crozer Medical Associates dated since March 2008, including an emergency room visit in June 2013.  See July 2014 hearing transcript.

The AOJ should also obtain any outstanding, relevant VA treatment records, to include records from the VA Medical Center in Philadelphia, Pennsylvania, dated since April 2014.

2.  The AOJ should contact the Veteran and ask him to provide information regarding any claim for workers' compensation for any back injuries filed since his discharge from service.  He should identify the employer, date of claim, and whether it was filed with a state Workers' Compensation Board or with the U.S. Department of Labor Office of Workers' Compensation Program (OWCP).  

Upon receipt of this information, the AOJ should request relevant records.  If an authorization is needed from the Veteran, it should be requested.  All records obtained and any responses received must be associated with the claims file. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected chronic lumbosacral train. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also report any neurological manifestations of the disability.

The examiner should further state whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as ankyloses, reversed lordosis, or abnormal kyphosis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted for each disorder, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

The examiner should state whether it is possible to separate the symptoms of the Veteran's service-connected lumbosacral strain from the lumbar spine disorders incurred as a result of the November 2006 work-related injury.  If so, he or she should identify the extent or degree of each symptom attributable to each disorder, including whether any or all of the Veteran's limitation of motion is a manifestation of his service-connected chronic lumbosacral strain.

The examiner should also address whether the Veteran's service-connected lumbosacral strain aggravated the nonservice-connected back disabilities.  

A clear rationale for the VA medical opinion is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


